[v051212_logo.jpg]
 
August 17, 2006
 
GlaxoSmithKline plc
Jack Smith
Manager, Real Estate Americas & Asia
1250 South Collegeville Rd.
Collegeville, PA 19426
 
Re:
Sublease Agreement dated as of May 15, 2003 between Corgentech Inc. and
GlaxoSmithKline plc as Successor in Interest to Coulter Pharmaceutical, Inc.;
and
Personal Property Lease Agreement dated as of May 15, 2003 between Corgentech
Inc.
and GlaxoSmithKline plc as Successor in Interest to Coulter Pharmaceutical, Inc.

 
Dear Sir:
 
Anesiva, Inc. (formerly known as Corgentech Inc.) has elected to extend the term
of the above Sublease Agreement from June 1, 2007 through November 13, 2010 (the
Second Extension Term), and hereby provides this Second Renewal Notice pursuant
to Section 10(b)(ii) of the above Sublease Agreement. The lease rate for the
Second Renewal Term shall be $2.80 per rentable square foot per month on a
triple net basis. The lease rate will have annual rental increases of $0.10 per
rentable square foot during the Second Renewal Term. The terms Second Renewal
Notice and Second Renewal Term are as defined in the Sublease Agreement.
 
Anesiva, Inc. has further elected, under Section 18 of the above Personal
Property Lease Agreement, to purchase the Personal Property (as defined in the
Personal Property Lease Agreement) for seventy-five thousand dollars ($75,000),
and hereby provides this written notice pursuant to Section 18 of the Personal
Property lease Agreement.
 
Sincerely,
 

        /s/ John X. Regan      

--------------------------------------------------------------------------------

John X. Regan     Vice President      

 
Cc:
John Held
Vice President
CB Richard Ellis Brokerage Services
950 Tower Lane, Suite 870
Foster City, CA 94404

 
[v051212_logo2.jpg]